DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 39 – 41, 43 – 54, 59 - 63 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a flip chip light emitting diode comprising: the carrier is formed from a material transparent to light within the wavelength range emitted by the active material layer; a first electrical terminal disposed along a second surface of the active material layer that is positioned opposite the active layer first surface, wherein the first electrical terminal is in contact with a first region of the active material layer that extends a partial depth into the active material layer from the second surface; a second electrical terminal in contact with the second surface of the active material layer, wherein the second electrical terminal is in contact with a second region of the active material layer that is on the second surface; and an insulating material disposed on the second surface and into a depth of the active material layer to electrically insulate the first electrical terminal from the second region of the active material layer, wherein the second electrical terminal does not contact any insulating material as recited in claim a chip-on-board light emitting diode package comprising: a second flip chip light emitting diode constructed to emit light in a second wavelength range that is different than the first wavelength range; wherein one of the first or second flip chip light emitting diodes comprise an active material layer bonded to a transparent carrier, wherein the carrier is bonded to a first surface of the active material layer opposite a second surface of the active material layer, wherein the active material layer second surface comprises a first electrode and a second electrode disposed therein, wherein the first electrode extends a partial depth from the second surface and is in direct contact with a first region of the active material layer, wherein the second electrode is in direct contact with a second region of the active material layer that is at the active material layer second surface, and wherein an electrically insulating layer is interposed between the first electrode and the second region of the active material layer, and wherein the second electrode is not in contact with any electrically insulating layer disposed over the active layer second surface as recited in claim 50, and a flip chip light emitting diode comprising: a carrier attached to a first surface of the active material and transparent to light in the particular wavelength range, wherein the carrier is not a growth substrate used to grow the active material, and wherein the flip chip light emitting diode active material is free of the growth substrate; a first electrical terminal disposed on a second surface of the active material that is opposite the first surface of the active material, wherein the first electrical terminal is in direct contact with a first region of the active material located a partial depth from the second surface of the active material; a second electrical terminal in direct contact with a second region of the active material located along the second surface of the active material; and an insulating material disposed a portion of the second surface of the active material to electrically insulate the first electrical terminal from the second region of the active material, wherein a portion of the second surface of the active material is exposed and not covered with the insulating material as recited in claim 59.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826